Citation Nr: 0948928	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-05 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran served on active duty from June 1954 to June 
1957.  He also had subsequent service in the Connecticut 
National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Hartford RO.


FINDING OF FACT

The Veteran's heart disability was not incurred in or 
aggravated by his service.


CONCLUSION OF LAW

The criteria for service connection for a heart disability 
are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).

An April 2006 pre-decisional letter provided the Veteran with 
notice of VA's duties to notify and assist him in the 
development of his claim consistent with the laws and 
regulations outlined above.  In this regard, the letter 
informed him of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, and the 
assistance that VA would provide to obtain information and 
evidence in support of his claim.  He was also given notice 
regarding disability ratings and effective dates of awards. 

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records are associated with 
his claims file, and VA has obtained all pertinent/identified 
records that could be obtained.  All evidence constructively 
of record has been secured.  Although a VA examination and 
nexus opinion were not requested in this appeal, none is 
needed.  Such development is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  As will be discussed 
below, the record does not indicate the claimed disability 
may be associated with service as it contains a negative 
medical opinion and there is no contrary opinion.  Thus, 
there is competent medical evidence to decide the claim.

VA has met its duty to assist the Veteran; therefore, the 
Board turns to the merits of the Veteran's claim.

Analysis

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Under the law, active service 
includes (1) active duty, (2) any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and (3) any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 U.S.C.A. 
§ 101; 38 C.F.R. § 3.6(a).  In other words, service 
connection is available for injuries and/or diseases incurred 
during active duty or active duty for training but (except 
for the exceptions listed in this paragraph) only for 
injuries, and not diseases, sustained on inactive duty for 
training.  Brooks v. Brown, 5 Vet. App. 484 (1994).

The elements of a valid claim for service connection on a 
direct basis are as follows: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's service treatment records from active duty are 
silent for complaints, findings, or diagnosis of a heart 
disorder.  July 1981 National Guard records show the Veteran 
experienced chest pains following physical training exercises 
during ACDUTRA.  The initial impression was a possible heart 
attack, and he was transferred to a local private hospital 
where he remained for 5 days.  Records indicate that during 
his hospitalization there was no clear evidence of an 
infarction.  The impression of an August 1981 stress test was 
that he had a negative exercise test and non-cardiac chest 
pain.  A service record that same month notes he had no 
significant evidence of a heart attack and a limited duty was 
recommended for 10 to 14 days.  The Veteran was discharged 
from National Guard service in July 1989 with no further 
incidents, findings, or complaints noted.

Private treatment records in December 1995 reveal a blood 
pressure reading of 150/90.  In July 1997, he had a blood 
pressure reading of 177/91.  A September 1998 private 
treatment note indicates the Veteran's blood pressure reading 
was 150/80.  The assessment was possible hypertension and 
noted that the Veteran's blood pressure reading was within 
normal limits on his previous visit.  

In November 1998, the Veteran sought emergency room treatment 
for episodes of nausea and queasiness.  He denied a history 
of hypertension or myocardial infarction.  It was noted that 
he had a negative stress test in the remote past.  An 
electrocardiogram revealed a left bundle branch block, which 
was not new.  The physician concluded that the Veteran's 
symptoms were most likely not representative of a cardiac 
ischemic event. 

In January 1999, the Veteran's blood pressure reading was 
160/90.  The assessment was hypertension and he was started 
on medication.  

On January 2002 VA general medical examination, the examiner 
noted the Veteran had no known heart disease.  

September 2005 private hospitalization records indicate the 
Veteran had a history of dyspnea upon exertion and occasional 
chest pain.  He had no known history of myocardial 
infarction, stroke, or transient ischemic attack.  A cardiac 
catheterization revealed left dominant system with severe 
disease of his left anterior descending, circumflex, and 
diagonal.  He underwent triple coronary artery bypass surgery 
with pre- and post-operative diagnoses of congestive heart 
failure, coronary artery disease, and severe mitral 
regurgitation.  

A January 2007 statement from the Veteran's private 
physician, Dr. J. S., indicates he treated the Veteran since 
2003.  He also reviewed the Veteran's medical records from 
1981 that were related to his complaints of chest pains.  
Based on his review of the records, he opined that the 
Veteran's heart condition was not related to his military 
service.  He noted that the Veteran currently had significant 
coronary artery disease that required coronary artery bypass 
grafting and mild regional cardiomyopathy; however, he could 
not correlate the chest pain episode 25 years earlier with 
any of his current medical conditions.

The Veteran contends that his heart disability is related to 
an incident that occurred during ACDUTRA.  The evidence is 
not in dispute that the Veteran has a heart disability as 
this was diagnosed in private treatment records and by his 
treating physician.  However, the evidence is against finding 
that such disability is related to service.

There is no competent (medical) nexus evidence that relates 
the Veteran's current heart disability to his active duty 
service or the complaints of chest pain documented during a 
period of ACDUTRA.  On the other hand, the medical evidence 
tends to support a finding that his heart disability is not 
related to his service.  The medical work up in 1981 found 
that the Veteran's chest pain complaints were non-cardiac in 
nature.  Further, an opinion submitted by his private 
physician essentially states there is no etiological 
relationship between the Veteran's heart condition and the 
episode of chest pain in 1981.  

Although the Court has specifically rejected the "treating 
physician rule," which accords the opinions of treating 
physicians dispositive weight of causal issues, the Board is 
obligated to consider and articulate reasons or bases for its 
evaluation of a treating physician.  Conversely, the law does 
not mandate that the opinion of a treating physician be 
rejected.  See Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993); Guerrieri, 4 Vet. App. at 473 (1993).  In the present 
case, the treating physician reviewed pertinent records in 
formulating his opinion.  The Board finds the opinion 
probative and persuasive.  Significantly, there are no 
opinions to the contrary.  

There is likewise no indication of a heart disorder, to 
include hypertension, to a compensable level within the 
applicable presumptive service connection period of one-year 
from service discharge.  See 38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Consequently, service connection 
for such disability may not be presumed.  The Board observes 
that the presumption does not apply to periods of ACDUTRA or 
INACDUTRA.  38 C.F.R. §§ 3.307, 3.309; Biggins v. Derwinski, 
1 Vet. App. 474 (1991).

The Board has also taken into consideration the Veteran's 
assertion that his heart disability is related to his 
service; however, the determinative issue in this case is one 
of medical causation, and only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  There is simply no evidence in this case that the 
Veteran possess the medical training and expertise necessary 
to render an opinion of this nature.  Therefore, the 
Veteran's belief that his heart disability is related to 
service has no probative value. 

Accordingly, a preponderance of the evidence is against the 
claim and it must be denied.


ORDER

Service connection for a heart disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


